In a medical malpractice action, defendant Victory Memorial Hospital appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County, dated February 17, 1976, as set aside the jury’s verdict in the third-party action, which verdict assessed the third-party defendant’s liability at 80%. Order modified, on the facts, by adding thereto a provision dismissing the third-party action. As so modified, order affirmed insofar as appealed from, without costs or disbursements. The parties to this appeal have consented to this court’s "exercise [of] the same jurisdiction and power as to” the issues in the third-party action "as it would have were the appeal from a judgment following a non-jury trial.” We hold that the jury’s finding of negligence on the part of respondent is not supported by the weight of the credible evidence. Cohalan, Acting P. J., Margett, Damiani, Shapiro and Titone, JJ., concur.